DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 1-15 is/are objected to because of the following informalities:
Claim 1, Ln. 4 recites “control the operation” which should read “control operation” as no earlier operation has been recited
Claim 1, Ln. 12 recites “a user” which should read “said user” following the earlier recitation
Claim 3, Ln. 1-2 recites “the patient category selectors (6) and the ventilation mode selectors (7)” which should read “the one or more patient category selectors (6) and the one or more ventilation mode selectors (7)” for consistency with claim 1
Claim 3, Ln. 3 recites “a user” which should read “said user”
Claim 5, Ln. 3-4 recites “several ventilation modes (Modes 1-6)” which should read “the several ventilation modes (Modes 1-6)” following from claim 1
Claim 9, Ln. 2 recites “a ventilation mode (Mode 1-6)” which should read “one of the ventilation modes (Mode 1-6)” following from claim 1
Claim 10, Ln. 3-4 recites “the patient category” which should read “the desired patient category” following from claim 1
Claim 12, Ln. 2 recites “the patient category” which should read “the desired patient category” following from claim 1
Claim 12, Ln. 2-3 recites “the associated ventilation mode” which should read “the associated desired ventilation mode” following from claim 1
Claim 15, Ln. 6 recites “the selected patient category” which should read “the selected desired patient category” following from claim 1
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “select at least one patient category” in Ln. 13 which deems the claim indefinite. The selected patient category of the instant limitation appear to be the same “desired patient category” previously recited in Ln. 9-10 of the claim as selectable via the user interface. However, the claim language is used differently between the two limitations leading to a question of whether they are intended as distinct from each other or as referring to the same patient category selection. For the purposes of examination the limitation will be interpreted as reading “select the desired patient category.” The same change should also be made in Ln. 16-17 of the claim.
Claim 1 recites the limitation “several selectable ventilation modes (Modes 1-6)” in Ln. 15-16 which deems the claim indefinite. The ventilation modes of the instant limitation appear to be the same ventilation modes previously recited in Ln. 6-7 of the claim. However, the claim language is used differently between the two limitations leading to a question of whether they are intended as distinct from each other or as referring to the same ventilation modes. For the purposes of examination the limitation will be interpreted as reading “the several ventilation modes (Modes 1-6),” assuming reference to the prior limitation in the claim.
Claim 3 recites the limitation “the one or more patient category selectors (6) and the one or more ventilation mode selectors (7) comprise several selection buttons (6a-6c; 7a- 7f)” in Ln. 1-3 which deems the claim indefinite. The presence of at least one patient category selector and at least one ventilation mode selector already implies several selectors, which in this claim are particularly defined as buttons. However, it is unclear whether the claim is merely attempting to claim the selectors defined in the prior claims as buttons (i.e. a minimum of one button for each) or is instead attempting to claim that “each” of the patient category selectors and the ventilation mode selectors comprises several buttons (i.e. a minimum of two buttons for each).
Claim 4 recites the limitation “selection of a given patient category” in Ln. 2-3 which deems the claim indefinite. The selected patient category of the instant limitation appear to be the same “desired patient category” previously recited in claim 1 as selectable via the user interface. However, the claim language is used differently between the two limitations leading to a question of whether they are intended as distinct from each other or as referring to the same patient category selection. For the 
Claim 5 recites the limitation “selection of a given ventilation mode” in Ln. 3 which deems the claim indefinite. The selected ventilation mode of the instant limitation appear to be the same “desired ventilation mode” previously recited in claim 1 as selectable via the user interface. However, the claim language is used differently between the two limitations leading to a question of whether they are intended as distinct from each other or as referring to the same ventilation mode selection. For the purposes of examination the limitation will be interpreted as reading “selection of the desired ventilation mode.”
Claim 7 recites the limitation “preferably LEDs” in Ln. 3 which deems the claim indefinite. The term “preferably” is optional language leading to a question of whether the subsequent limitation is positively recited or not. As the term “preferably” is not a term of positive declaration the claim will not be interpreted as requiring LEDs.
Claim 8 recites the limitation “the selection buttons (6a-6c)” in Ln. 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim will instead be read as dependent on claim 4, which provides the proper antecedent basis.
Claim 8 recites the limitation “depicting a given patient category” in Ln. 2 which deems the claim indefinite. The depicted patient categories of the instant limitation appear to be the same “user selectable patient categories” previously recited in claim 1 as selectable via the user interface. However, the claim language is used differently between the two limitations leading to a question of whether they are intended as distinct from each other or as referring to the same patient category selection. For the 
Claim 14 recites the limitation “the adult patient category” in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the limitation will be interpreted as reading “an adult patient category.”
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to teach or suggest a ventilation apparatus having all elements and functionality recited by the instant claim. Particularly the instant claim recites a user interface from which a patient category is selected from amongst several patient categories. A ventilation mode from amongst several ventilation modes is then selectable from the user interface based upon the selected patent category. But the available ventilation modes for selection include at least one ventilation mode which is not selectable in combination with at least one patient category. The ventilation apparatus must thus be capable of operating with multiple patient categories and of delivering multiple ventilation modes.
The prior art references cited on the attached PTO-892 indicate that the prior art ventilators commonly include a user interface which allows for selection of both patient category (e.g. adult vs. pediatric) and ventilation mode. What is missing in the prior art 
In order to desire to exclude a ventilation mode to a particular patient category certain considerations must be explicitly recognized, such as that the ventilator is not capable of providing a particular ventilation mode to only a certain patient category or that a particular ventilation mode is inappropriate for only a certain patient category. The instantly disclosed invention has determined that cardiopulmonary ventilation (CPV) cannot be ensured as effective in non-adult patients and thus intends to prevent the use of CPV at least with infants (Pg. 2, Ln. 4-8 & Pg. 6, Ln. 19-25). The prior art fails to teach or suggest any similar consideration of excluding a mode of ventilation from selection based upon a patient category which has been previously selected.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention with improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785